DETAILED ACTION

Allowable Subject Matter
Claims 1, 3, and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “wherein in the endless belt layer, a front surface and a rear surface of each of the treats are reversed at both tire widthwise ends, on at least one tire widthwise end of the treats, a treat reversal position at which front and rear surfaces of each of the treats are reversed is, at least partially in the tire circumferential direction, displaced in the tire width direction from another treat reversal position adjacent in the tire circumferential direction, and the treat reversal positions are alternatively displaced between a widthwise end position and a widthwise inner side position in the tire width direction for each tire circumferential round.”
The closest prior art is considered to be Takanami (US 2006/0237114) (of record) and Karita (JP 2010-260446, see machine translation) (of record). 
Takanami discloses all of the claim limitations as discussed in the prior office action of record. However, as argued by Applicant on page 5 of the Remarks, Takanami discloses two groups of two layers formed by separate plies, wherein the first group has a uniform width W1 and the second group has a uniform width W2, rather than providing treat reversals alternatively displaced between a widthwise end position and a widthwise inner side position in the tire width direction for each tire circumferential round. 
Karita discloses all of the claim limitations as discussed in the prior office action of record. However, as argued by Applicant on pages 6-7 of the Remarks, Karita illustrates a zigzag belt with no associated description of positions of treat reversals, and similar to Takanami illustrates two widths with a narrower width at one position and all other positions at the wider width, rather than providing treat reversals alternatively displaced between a widthwise end position and a widthwise inner side position in the tire width direction for each tire circumferential round. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749